Citation Nr: 0330317	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


REMAND

The veteran claims that he is entitled to service connection 
for residuals of a low back injury that occurred in service.  
The Board notes that in the veteran's service medical records 
there is a notation of recurring back pain for two years.  
The examiner at the time noted no history of complaints 
related to any back pain and indicated a normal range of 
motion of the spine.  The veteran attributed his back pain to 
carrying heavy canisters.  

Private medical records dated from November 1996 to May 1999 
include low back complaints associated reportedly due to an 
inservice injury.  

The Veterans Claims Assistance Act (VCAA) is applicable to 
this appeal.  The new law includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).  In addition, the 
provisions define the obligation of VA with respect to its 
duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
revised duty to assist requires VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, make reasonable efforts to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the efforts taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

In light of the in-service complaints and the evidence of 
current back disability, the Board finds that VCAA requires a 
VA examination to determine whether his current disability is 
related to his in-service complaints.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran of a 60-day period 
in two letters, one dated in May 2001 and the other in 
December 2001 and subsequently readjudicated his claim in 
June 2002.  There is no indication of an express waiver of 
the statutory one-year period, and the RO's actions are 
therefore inconsistent with the holding in PVA and 38 
U.S.C.A. § 5103(b)(1).  Given that this case is being 
remanded for other reasons, the RO must take this opportunity 
to allow the veteran the appropriate time period in which to 
reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the provisions of the VCAA, 
inform him of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should indicate whether it is at 
least as likely as not that any current 
low back disability is related to the 
documented in-service complaint of low 
back pain.  A rationale for any 
conclusions reached should be indicated 
in a report associated with the claims 
folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




